Citation Nr: 1004222	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from June 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June  2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.
 

FINDINGS OF FACT

1.  For the rating period on appeal, the appellant does not 
have a hearing loss disability for VA purposes in the right 
ear.

2.  For the rating period on appeal, the appellant's left ear 
hearing loss disability has been clinically shown to be 
manifested at Level I hearing.     


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
left ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.383, 4.1, 4.2, 4.3, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for a 
compensable evaluation for left ear hearing loss.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


The U.S. Court of Appeals for Veterans Claims (Court) held 
that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Prior to initial adjudication of 
the appellant's claim, a letters dated in March 2007 fully 
satisfied the duty to notify provisions of Vazquez-Flores and 
Quartuccio.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A May 2008 letter, sent after initial 
adjudication of the appellant's claim, also fully satisfied 
the duty to notify provisions.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in June 2007.  The Board concludes the June 2007 VA 
examination is adequate upon which to base a decision.  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the appellant's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In this case, the VA 
examination report did not address any specific functional 
effects, although the VA examiner noted that the appellant 
was counseled regarding hearing aids, hearing protection in 
noise, social adjustments needed and tests results, and the 
appellant indicated verbally he understood.  However, in 
Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted the worksheet revisions, but also noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The appellant has 
not alleged any prejudice caused by a deficiency in the 
examinations here.  

In July 2007, one month after the VA examination, the 
appellant submitted a statement with a March 2007 statement 
from his fiancé and an undated statement from his father 
indicating that his hearing disability has increased over the 
past several years.  Since the appellant has not asserted 
that his left ear hearing loss has increased since the June 
2007 VA examination, and there is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's left ear hearing loss disability 
since he was last examined, the Board finds the June 2007 VA 
examination is adequate.  38 C.F.R. § 3.327(a).     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).
 
II.  Left Ear Hearing Loss Rating

The appellant contends that he should have a compensable 
evaluation for the left ear hearing loss disability.  For the 
reasons that follow, the Board concludes that the appellant 
is not entitled to a compensable evaluation for left ear 
hearing loss disability throughout the rating period on 
appeal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Compensation is payable for the combination of service-
connected and nonservice-connected hearing loss of both ears 
(paired organs), as if both disabilities were service-
connected, if hearing impairment in one ear is compensable to 
a degree of 10 percent or more as a result of service-
connected disability, and nonservice-connected hearing 
impairment in the other ear meets the provisions of 38 C.F.R. 
§ 3.385.  38 C.F.R. § 3.383 (2009).  Where the nonservice-
connected hearing loss in the other ear does not meet the 
provisions of 38 C.F.R. § 3.385, the hearing ability in the 
nonservice-connected ear will be considered to be normal.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).

In addition, 38 C.F.R. § 4.86 (2009) applies to exceptional 
patterns of hearing impairment.  Under its provisions, when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) and (b).

The appellant's claim for an increased rating was received on 
January 24, 2007.  As such, the rating period on appeal is 
from January 24, 2006.  38 C.F.R. § 3.400(o)(2) (2009).

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted in June 2007.  The 
June 2007 examination report revealed the relevant pure tone 
thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
20
20
25
LEFT

20
25
25
20

On the basis of the numbers shown above, the appellant's 
puretone threshold average for the right ear was recorded as 
20 decibels.  His puretone threshold average for the left ear 
was recorded as 23 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 92 percent in the left ear.  The VA examiner noted that 
the appellant's hearing was within normal limits, with mild 
sensorineural hearing loss at 8000 HZ.  

Since the appellant's puretone threshold average for the left 
ear was 23 decibels and his speech recognition ability was 92 
percent, the appellant's left ear hearing loss is assigned a 
designation of Level I under Table VI.  The Board has 
considered the provisions of 38 C.F.R. § 4.86, but these 
provisions do not apply here.  The appellant is not service-
connected for right ear hearing loss.  If impaired hearing is 
service-connected in only one ear, the nonservice-connected 
ear will be assigned a Roman numeral designation for hearing 
impairment of Level I.  38 C.F.R. § 4.85(f).  Therefore, the 
appellant's right ear is assigned a designation of Level I.  
Since the right ear does not meet the disability provisions 
for impaired hearing under 38 C.F.R. § 3.385, special 
consideration for paired organs is inapplicable.  38 C.F.R. 
§ 3.383(a)(3).  Applying these results to Table VII, the 
designations of Level I and Level I intersect at a disability 
level of 0 percent.  Therefore, the Board finds the appellant 
is not entitled to a compensable evaluation for the left ear 
hearing loss disability. 

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's left ear hearing 
loss disability is not inadequate.  The appellant submitted a 
March 2007 statement from his fiancé indicating that she has 
had to repeat herself and talk louder to him.  In July 2007, 
the appellant also submitted an undated statement from his 
father indicating that he has had to repeat instructions more 
and raise his voice more than normal, but not yell, when 
talking to the appellant.  In his notice of disagreement, 
received at the Board in July 2007, the appellant stated that 
he has to read lips while having a conversation.  He 
describes having a muffled or tunnel-like sound when 
listening to people.  The appellant has not reported 
significant treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no 
evidence that hearing loss has had an effect on employment.  
As a result, it does not appear that the appellant has an 
"exceptional or unusual" disability.  He does not have any 
symptoms from the service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  Therefore, the available schedular evaluations for 
that service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting staged 
evaluations.  Hart, 21 Vet. App. at 509-10.  

Based on the results of the June 2007 VA audiological exam, 
the Board finds that the appellant is not entitled to a 
compensable rating for the service-connected left ear hearing 
loss disability.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for a left ear 
hearing loss disability is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


